


AMENDMENT AGREEMENT TO LOAN AGREEMENT




THIS AMENDMENT AGREEMENT TO LOAN AGREEMENT (this “Amendment Agreement”) is
entered into as of Dec 27, 2013 by and between:


AMKOR TECHNOLOGY KOREA, INC., a corporation (chusik hoesa) organized and
existing under the laws of Republic of Korea (“Korea”), with its registered head
office at 100, Amkor-ro, Buk-gu, Gwangju, Korea (the “Borrower”); and


THE KOREA DEVELOPMENT BANK, a financial institution duly organized and existing
under the laws of Korea with its registered office at 14, Eunhaeng-ro,
Youngdeungpo-gu, Seoul 150-973, Korea (the “Lender”)


WITNESSETH


WHEREAS, the Borrower and the Lender (collectively the “Parties”) have entered
into certain loan agreement dated as of April 29, 2013 (the “Loan Agreement”)
under which the Lender had provided to the Borrower a term loan facility in an
aggregate principal amount not exceeding the Commitment (as defined therein)
upon the terms and subject to the conditions set out therein for the purpose of
purchasing semiconductor processing equipment and other capex including
facilities;


WHEREAS, the Borrower has provided a mortgage agreement dated as of July 2, 2012
and as amended on December 13, 2012 (collectively, the “Mortgage Agreement”) for
the benefit of the Lender as a continuing security which shall remain in full
force and effect until the moneys and liabilities thereby guaranteed have been
unconditionally and irrevocably paid and discharged in full to the satisfaction
of the Lender; and


WHEREAS, the Parties desire to amend certain provisions in the Loan Agreement as
mutually agreed upon between the Parties.


NOW, THEREFORE, the parties hereto agree as follows:


1.    DEFINITIONS


Capitalized terms used herein shall have the same meaning as ascribed to them in
the Loan Agreement unless otherwise defined herein.


2.    AMENDMENT


2.1
The following term defined in Section 1.01 of the Loan Agreement shall be
replaced with the following in its entirety:



“Margin” means the rate equal to three point seven percent (3.70%) per annum.



- 1 -

--------------------------------------------------------------------------------




3.    REPRESENTATIONS AND WARRANTIES


3.1
The Borrower represents and warrants that it has full power and authority and
has taken all corporate action necessary to execute and deliver this Amendment
Agreement and to perform and observe the terms and conditions hereof and of the
Loan Agreement as amended hereby, that no consents or approvals are necessary
for the execution, delivery and performance of this Amendment Agreement except
for those which have been obtained, and that this Amendment Agreement
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its terms.



3.2
The Borrower hereby makes the representations and warranties set out in Article
7 of the Loan Agreement as if they were set out in full here and as if any
reference therein to the Loan Agreement included any reference to this Amendment
Agreement.



4.    CONTINUANCE OF THE LOAN AGREEMENT AND CROSS REFERENCE


4.1
All terms, conditions and provisions of the Loan Agreement shall remain valid,
binding and in full force and effect except where expressly modified by this
Amendment Agreement and save as expressly provided herein nothing in this
Amendment Agreement shall be construed as a waiver, variation or amendment of
the provisions of the Loan Agreement.



4.2
Each reference to the terms “Agreement”, “hereof”, “hereunder” and words of
similar import contained in the Loan Agreement shall, upon the date hereof, be
deemed to be a reference to the Loan Agreement as amended by this Amendment
Agreement and each such reference (and each reference to the term “Loan
Agreement” or “Agreement”) in all other documents related thereto (including,
without limitation, the Mortgage Agreement) shall be deemed to be a reference to
the Loan Agreement as amended hereby. The Loan Agreement as amended by this
Amendment Agreement shall, from and after the date hereof, read as a single and
integrated document incorporating the amendments effected hereby.



5.    GOVERNING LAW


This Amendment Agreement shall be governed by, and construed in accordance with,
the laws of Korea.


6.    COUNTERPARTS


This Amendment Agreement may be executed in counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.




[SIGNATURE PAGE TO FOLLOW]

- 2 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed by their respective duly authorized signatories as of the day and
year first written above.


Borrower:        
AMKOR TECHNOLOGY KOREA, INC.




By: /s/ JooHo Kim
Name: JooHo Kim
Title: President and Representative Director (SEAL)






Lender:    
THE KOREA DEVELOPMENT BANK




By: /s/ JongBok, Choi
Name: JongBok, Choi
Title: General Manager of Corporate Banking Department (Seal)





- 3 -